                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ALPHONZO FOSTER,

      Plaintiff,
                                          Case No. 18-11215
v.
                                          HON. GEORGE CARAM STEEH
CITY OF DETROIT, CITY OF
DETROIT POLICE DEPARTMENT,
and DPD OFFICER R. DALE,

     Defendants.
________________________________/


          OPINION AND ORDER GRANTING DEFENDANTS’
           MOTION TO DISMISS (DOC. 8) AND DENYING
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (DOC. 12)

      Before the court are Plaintiff’s motion for summary judgment and

Defendants’ motion to dismiss Plaintiff’s complaint. Pursuant to L.R. 7.1,

the court did not hear oral argument and determined this matter on the

papers submitted.

                          BACKGROUND FACTS

      Appearing pro se, Plaintiff Alphonzo Foster filed his complaint on

April 17, 2018, against the City of Detroit, City of Detroit Police Department,

and Detroit Police Officer R. Dale. Foster alleges that his vehicle was

improperly seized, in violation of the Fourth Amendment, after a traffic stop
on March 13, 2015. See Doc. 1, Doc. 12. Foster alleges that there was no

probable cause for the traffic stop and that the ticket he received was later

dismissed. When Foster attempted to retrieve his vehicle from the

impound lot, he was told that it had been sold. Id.

       Based upon the above facts, Foster filed a complaint against the City

of Detroit and Officer Dale in Wayne County Circuit Court on June 4, 2015.

See Doc. 8-1, Doc. 12 at PageID 64. Foster alleged that his vehicle was

seized in violation of his constitutional rights. After a hearing held May 3,

2016, the state court granted the defendants’ motion for summary judgment

and dismissed Foster’s complaint with prejudice. Doc. 8-2.

                                 LAW AND ANALYSIS

       Defendants seek dismissal of Plaintiff’s complaint pursuant to Fed. R.

Civ. P. 12(b)(1) and 12(b)(6).1 To survive a motion to dismiss, the plaintiff

must allege facts that, if accepted as true, are sufficient Ato raise a right to

relief above the speculative level@ and to Astate a claim to relief that is

plausible on its face.@ Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). See also Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949-50 (2009). AA


1
 The record does not reflect that Officer Dale was personally served with the summons
and complaint, and it is unclear whether Officer Dale is sued in his personal or official
capacity. To the extent Plaintiff has sued Dale in his official capacity, such a claim is
correctly viewed as a claim against the City of Detroit. See Kentucky v. Graham, 473
U.S. 159, 166 (1985) (an official capacity suit “is not a suit against the official personally,
for the real party in interest is the entity”).
                                              2
claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.@ Id. at 1949. See also Hensley Manuf. v.

Propride, Inc., 579 F.3d 603, 609 (6th Cir. 2009). “Although typically courts

are limited to the pleadings when faced with a motion under Rule 12(b)(6),

a court may take judicial notice of other court proceedings without

converting the motion into one for summary judgment.” Buck v. Thomas M.

Cooley Law Sch., 597 F.3d 812, 816 (6th Cir. 2010).

      Among other arguments, Defendants contend that Plaintiff’s claims

are barred by res judicata. The doctrine of res judicata bars the re-litigation

of claims that have already been resolved on the merits by another court.

Res judicata “has the dual purpose of protecting litigants from the burden of

relitigating an identical issue with the same party . . . and of promoting

judicial economy by preventing needless litigation.” FCA US, LLC v. Spitzer

Autoworld Akron, LLC, 887 F.3d 278, 288 (6th Cir. 2018) (citation omitted).

“Federal courts must give the same preclusive effect to a state-court

judgment as that judgment receives in the rendering state.” Abbott v.

Michigan, 474 F.3d 324, 330 (6th Cir. 2007). Under Michigan law, res

judicata “bars a second, subsequent action when (1) the prior action was

decided on the merits, (2) both actions involve the same parties or their

                                       3
privies, and (3) the matter in the second case was, or could have been,

resolved in the first.” Adair v. State, 470 Mich. 105, 680 N.W.2d 386, 396

(Mich. 2004). This doctrine “bars not only claims already litigated, but also

every claim arising from the same transaction that the parties, exercising

reasonable diligence, could have raised but did not.” Id. See also Abbott,

474 F.3d at 331; Buck, 597 F.3d at 816-17.

      All of the res judicata requirements are met here. Plaintiff filed a

lawsuit in state court, against the same parties, based upon the same facts

and legal claims he raises in this case: that his vehicle was seized in

violation of his constitutional rights. That suit was dismissed with prejudice

by a Wayne County Circuit Court judge. Although Plaintiff filed a motion for

reconsideration, which was denied, he did not appeal. Plaintiff’s state court

action resulted in a final judgment on the merits, involved the same parties,

and resolved the same issues raised here. Accordingly, Plaintiff’s

complaint is barred by the doctrine of res judicata. See Spitzer, 887 F.3d at

288 (“Public policy dictates that there be an end of litigation; that those who

have contested an issue shall be bound by the result of the contest, and

that matters once tried shall be considered forever settled as between

parties.”) (citation omitted).




                                       4
                                  ORDER

     IT IS HEREBY ORDERED that Defendants’ motion to dismiss

Plaintiff’s complaint (Doc. 8) is GRANTED and Plaintiff’s motion for

summary judgment (Doc. 12) is DENIED.



Dated: February 5, 2019              s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE




                                     5
